
	

111 HR 241 IH: To amend title 10, United States Code, to require the amounts reimbursed to institutional providers of health care services under the TRICARE program to be the same as amounts reimbursed under Medicare, and to require the Secretary of Defense to contract for health care services with at least one teaching hospital in urban areas.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 241
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  amounts reimbursed to institutional providers of health care services under the
		  TRICARE program to be the same as amounts reimbursed under Medicare, and to
		  require the Secretary of Defense to contract for health care services with at
		  least one teaching hospital in urban areas.
	
	
		1.Requirement for TRICARE
			 program reimbursement of institutional providers of health care services to be
			 identical to reimbursement under medicareSection 1079(j)(2)
			 of title 10, United States Code, is amended by striking determined to
			 the extent practicable in accordance with the same reimbursement rules as apply
			 to payments to and inserting identical to the amount of payments
			 that would be paid to.
		2.Requirement for
			 TRICARE program to contract with at least one teaching hospital in urban areas
			 for delivery of health careSection 1097(a) of
			 title 10, United States Code, is amended—
			(1)by inserting
			 (1) before The Secretary of Defense;
			(2)in the second
			 sentence, by striking The and inserting Subject to
			 paragraph (2), the;
			(3)by
			 redesignating paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C),
			 and (D), respectively; and
			(4)by adding at the
			 end the following new paragraph:
				
					(2)In contracting for the delivery of
				health care under this section, the Secretary shall contract with at least one
				teaching hospital in each large urban area. In this paragraph—
						(A)the term teaching
				hospital means a hospital which has a teaching program approved as
				specified in section 1861(b)(6) of the Social Security Act (42 U.S.C.
				1395x(b)(6)); and
						(B)the term large urban
				area has the meaning given that term in the second sentence of section
				1886(d)(2)(D) of the Social Security Act (42 U.S.C.
				1395ww(d)(2)(D)).
						.
			
